The record in this cause having been considered by this Court, and the foregoing opinion prepared under Chapter 7837, Acts of 1919, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that the order referring the case to a master to take testimony, and the decree of December 23rd, 1926, and the final decree of April 19th, 1927, be and the same *Page 419 
are hereby reversed and the cause is remanded for further proceedings in keeping with this opinion.
WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.
ELLIS, C. J., agrees to the conclusion.